       Case:20-16375-TBM Doc#:19 Filed:10/02/20                       Entered:10/02/20 16:00:55 Page1 of 1

PS of Denver, Inc.                                                                         Balance Sheet
DBA ProSource of Denver, Inc.                                                                  As of December, 31 2019

Assets                                                          As of 8/31/2020               2019               2018
Current Assets
           Cash                                                            26,232            167,914           323,579
           Accounts receivable                                                 22            219,626           308,918
           Inventory                                                      265,000          2,504,755         2,085,034
           Prepaid expenses                                                 6,257            189,549           499,034
           Short-term investments                                         430,000            430,000           363,495
                                         Total current assets $           727,511     $    3,511,844    $    3,580,060
Fixed (Long-Term) Assets
           Long-term investments                                                                    -
           Property, plant, and equipment                                2,471,375          2,471,375         2,460,982
           (Less accumulated depreciation)                              (2,013,270)        (1,969,339)       (2,035,236)
           Intangible assets                                               418,269            418,269           411,678
                                          Total fixed assets $             876,374 $          920,305 $         837,424
Other Assets
           Deferred income tax                                                                     -
           Other
                                          Total Other Assets                          $            -    $             -

Total Assets                                                    $      1,603,885      $   4,432,149     $   4,417,484

Liabilities and Owner's Equity
Current Liabilities
           Accounts payable                                              1,657,710           816,376         1,026,799
           Short-term loans                                                414,873           521,865           350,000
           Taxes payable                                                   250,000                 -                 -
           Accrued salaries and wages                                        4,500            16,247                 -
           Unearned revenue                                                601,439           852,731                 -
           Current portion of long-term debt                                                       -           865,000
                                       Total current liabilities $       2,928,522    $    2,207,219    $    2,241,799
Long-Term Liabilities
           Long-term debt                                                1,509,714         1,356,267         1,865,119
           Deferred income tax                                                   -                 -                 -
           Other                                                                 -                 -                 -
                                    Total long-term liabilities $        1,509,714    $    1,356,267    $    1,865,119
Owner's Equity
           Owner's investment                                               50,000             50,000            50,000
           Retained earnings                                             7,397,551          7,586,755         7,375,011
           Other                                                       (10,281,902)        (6,768,092)       (7,114,445)
                                         Total owner's equity $         (2,834,351) $         868,663 $         310,566

Total Liabilities and Owner's Equity                            $      1,603,885      $   4,432,149     $   4,417,484
                                                                                      $            -                      {42}




Common Financial Ratios
Debt Ratio (Total Liabilities / Total Assets)                                  2.77              0.80              0.93
Current Ratio (Current Assets / Current Liabilities)                           0.25              1.59              1.60
Working Capital (Current Assets - Current Liabilities)                  (2,201,011)        1,304,625         1,338,261
Assets-to-Equity Ratio (Total Assets / Owner's Equity)                        -0.57              5.10             14.22
Debt-to-Equity Ratio (Total Liabilities / Owner's Equity)                     -1.57              4.10             13.22

                                         Not Reconciled and Not Audited
